AMERICAN FIRST FINANCIAL, INC. INVESTMENT MORTGAGE BANKERS May 20, 2011 Mr. Michael Clampitt Senior Attorney Securities and Exchange Commission Division of Corporations and Finance treet N. E. Washington, DC 20549 Dear Michael, This letter is in response to your comment letter dated March 15, 2011 concerning File No. 000-53578. We have listed each comment number and then have stated the answer next to it. Sincerely, /s/ J.R. Stirling J.R. Stirling, President Amendment to Form 10 filed January 14, 2010 General 1. In future filings, starting with the Form 10-K for the year ended March 31, 2010, we will revise the business and other disclosures to discuss our migration to consulting and the curtailment of mortgage brokering operations.We have updated the verbiage in the amendment ot Form 10-K for March 31, 2011 and in the amendment for Form 10-Q for December 31, 2010.We have also included revenue recognition policies for both mortgage brokering and consulting for independent mortgage brokers.We will also quantify the number and nature of any loans processes by us.Although, the Company has generally stopped brokering loans as of December 31, 2010, we will maintain records of any loans we do submit and the classification as to whether they are , non-conforming or sub-prime.This information will be included in the MD&A section of future filings.We have added the disclosure for the nine months ended December 31, 2010 to the amended Form 10-Q for that period. 12900 Vonn Road Suite B102 Largo, Florida 33774 Phone (727) 595 - 0975 Email: americanfirst09@yahoo.com AMERICAN FIRST FINANCIAL, INC. INVESTMENT MORTGAGE BANKERS Item 13. Audited Financial Statements Statement of Cash Flows, page 23 2. The stock issued to L Stirling, an ex-wife of JR Stirling, in May 2007 was in payment for a payable to her for prior services.The discussion on page 30 erroneously refers to her services instead of the payable for her services.We have added to the description on the Statement of Stockholders’ Equity to state the 350,000 shares were given for the “Conversion of debt and payables”.We have added a line on the Statement of Cash Flows, in the Non-cash transaction section to state that “350,000 shares of common stock were issued to settle debt and payables in the amount of $30,000” and changed the discussion of page 30 to state that “We did issue 250,000 shares in exchange for debt and 100,000 shares for payables associated with prior services”. Note 7, Equity, page 30 3. As we discussed on the phone, all equity transactions are by definition with related parties; either past, current or future owners of the company’s stock.The stock transactions in 2008 in question were with note holders and an ex-wife of the president who performed services for the Company.None of the recipients hold enough stock or have enough control to meet the definition of a “related party” as outlined in ASC 850.10.20 and therefore were not listed in the related party disclosure. 4. As we discussed on the phone, Global Lending Group, Inc. (Global) is a minor shareholder (<2%) and does not have any control over the Company or the management.In 2008 and 2009, they were a major customer providing most of the revenue.After December 31, 2010, the Company migrated from a mortgage brokering firm to a consulting firm and transactions from Global will not provide the majority of revenues.We have reclassified the payable at March 31, 2008 as payable to a related party, due to the concentration of activity in 2008 and 2009, as you suggested. Note 9, Related Party Transactions, page 31 5. We note your suggestion to allocate the $20,000 in officer compensation over the four quarters of the fiscal year.As this was an annual bonus and not tied to any specific activity we did not allocate the expense to the quarters in the past.Starting with the quarter ended June 30, 2011, we will allocate the expense over the four quarters of the fiscal year.We note however, that ASC 850.10.50.1 specifically excludes compensation from the related party disclosures and we will not provide a separate line to present the officer compensation as a related party expense on the face of the statements. 12900 Vonn Road Suite B102 Largo, Florida 33774 Phone (727) 595 - 0975 Email: americanfirst09@yahoo.com - 1 - AMERICAN FIRST FINANCIAL, INC. INVESTMENT MORTGAGE BANKERS 6. We note your question concerning the disclosure of the $7,500 in stock-based compensation to Mr. Stirling during the fiscal year ended March 31, 2009.This compensation is part of the $23,950 paid as compensation for services to all individuals as disclosed on the Statement of Cash Flows.As noted above, compensation arrangements are excluded from the required related party disclosure.Since, the Company claims to have only two (2) employees and one of them is Mr. Stirling, we understand that a large portion of the payments made by the Company will necessary be made to him.We have provided you a schedule of the transactions with Mr. Stirling to accumulate and clarify the amounts paid to the president.We have rearranged the related party footnote to combine all of Mr. Stirling’s payments and provided a total line since the payments are more than 25% of the total expenditures. 3/31/2009 3/31/2008 Commissions Other cash compensation (applied to reduction of debt) Stock compensation Total officer comp - Item 6 Rents - Total expenses paid to president Total expenditures 33
